DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention I, species I, in the reply filed on 02/08/2022 is acknowledged.
Claims 43 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Claim Objections
Claim 58 is objected to because of the following informalities:  the text “into a substrate” in line 5 is suggested to be changed to “into the substrate” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 62-63 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chae (US 2010/0133598).
Regarding claim 62, Chae discloses, in FIG. 15E and in related text, a memory array comprising: 
a first array region (MR) of a substrate (200, 202 and bottom most 210); 
a second array region (CR) of the substrate laterally adjacent the first array region (see Chae, [0042], [0045], [0109], [0123]); 
a first conductive line structure (bottom most 250) over the substrate, the first conductive line structure extending across the first array region and a first distance across the second array region; 
a second conductive line structure (second from bottom 250) over the first conductive line structure, the second conductive line structure extending across the first array region and a second distance across the second array region, the second distance being less than the first distance; 

a second dielectric level (210) over the second conductive line structure; 
a plurality of operative structures (222a, 224a) extending vertically through the first and second conductive line structures and into the substrate within the first array region; 
a plurality of inoperative structures (222b, 224b) extending into the substrate within the second array region, the plurality of inoperable features comprising a first inoperative feature (first from right) that extends through the first conductive line structure and not through the second conductive line structure, and comprising a second inoperable feature (second from right) extending through the first conductive line structure and the second conductive line structure; 
a first contact structure (first from right 260) extending vertically over the first conductive line structure in the second array region, the first contact structure being in direct physical contact with an upper surface of the first conductive line structure; and 
a second contact structure (second from right 260) extending vertically over the second conductive line structure, the second contact structure being in direct physical contact with an upper surface of the second conductive line structure (see Chae, [0123]-[0133]).
Regarding claim 63, Chae discloses wherein the operative structures and the inoperative structures each comprise a vertically extending tube (224a, 224b) of semiconductive material (see Chae, [0128]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42 and 44-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chae (US 2010/0133598) in view of Lee (Lee et al., Multi-Level Vertical Channel SONOS Nonvolatile Memory on SO1, 2002 Symposium On VLSl Technology Digest of Technical Papers, pp. 208-209).
Regarding claim 42, Chae discloses, in FIG. 15E and in related text, memory circuitry comprising: 
a memory array having a primary portion (MR) and a stair portion (CR); 
the primary portion having memory cells comprising operative structures (222a, 224a) that extend vertically in a vertical stack over a substrate (200, 202 and bottom most 210), the stack comprising conductive lines (250) having silicon dioxide levels (210) vertically there-between; 
the stair portion having stairs comprising individual of the conductive lines over the substrate; 
dummy structures (222b, 224b) extending vertically through the stairs and into the substrate; and 
the dummy structures (222b, 224b) and the operative structures (222a, 224a) comprising charge storage layers (222a, 222b) (see Chae, [0042], [0045], [0109], [0123]-[0133]).
Chae discloses the charge storage layer includes material of oxide-nitride-oxide stack (see Chae, [0100], [0109]).

Lee teaches a programmable memory cell including oxide-nitride-oxide stack (see Lee, FIGS. 1 and 3-4, pages 208: oxide-nitride-oxide stack memory cell can be programmed and erased). Thus Lee teaches programmable material.
Chae and Lee are analogous art because they both are directed to flash memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chae with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chae to include programmable material, as taught by Lee, because of charge tunneling and trapping characteristics of the oxide-nitride-oxide stack (see Lee, Introduction, Results and Discussion and FIG. 8).
Regarding claim 44, Chae in view of Lee teaches the circuitry of claim 42.
Chae discloses wherein the dummy structures comprise at least one of a conductive material and a semiconductive material (224b) (see Chae, [0128]).
Regarding claim 45, Chae in view of Lee teaches the circuitry of claim 44.
Chae discloses the dummy structures includes charge storage layer of oxide-nitride-oxide stack (see discussion on claim 42 above).
Lee teaches the oxide-nitride-oxide stack including charge tunneling (conductive) oxide layer (see Lee, Results and Discussion). Thus Lee together with Chae teaches wherein the dummy structures comprise a conductive material, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Regarding claim 46, Chae in view of Lee teaches the circuitry of claim 44.
Chae discloses wherein the dummy structures comprise a semiconductive material (224b) (see Chae, [0128]).
Regarding claim 47, Chae in view of Lee teaches the circuitry of claim 44.
Chae discloses wherein the dummy structures comprise a semiconductive material (224b) (see Chae, [0128]).
Chae discloses the dummy structures includes charge storage layer of oxide-nitride-oxide stack (see discussion on claim 42 above).
Lee teaches the oxide-nitride-oxide stack including charge tunneling (conductive) oxide layer (see Lee, Results and Discussion). Thus Lee together with Chae teaches wherein the dummy structures comprise a conductive material, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Regarding claim 48, Chae in view of Lee teaches the circuitry of claim 42.
Chae discloses wherein the operative (224a, 222a) and dummy (224b 222b) structures comprise a common material relative to each other (224a, 224b) (see Chae, [0128]: both includes charge storage material and semiconductor material).
Regarding claim 49, Chae in view of Lee teaches the circuitry of claim 48.
Chae discloses wherein the operative (224a, 222a) and dummy (224b 222b) structures comprise a plurality of common materials relative to each other (see Chae, [0128]: both includes charge storage material and semiconductor material). 
Regarding claim 50, Chae in view of Lee teaches the circuitry of claim 48.

Regarding claim 51, Chae in view of Lee teaches the circuitry of claim 48.
Chae discloses wherein the operative (224a, 222a) and dummy (224b, 222b) structures consist essentially of the common material (see Chae, [0128]: both structure have semiconductor material surrounded laterally by charge storage material).
Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chae (US 2010/0133598) in view of Forbes (US 7,221,018).
Regarding claim 58, Chae discloses, in FIG. 15E and in related text, a memory circuitry comprising: 
a memory array having a primary portion (MR) and a stair portion (CR) over a substrate (200, 202 and bottom most 210); 
the primary portion having memory cells comprising operative structures (222a, 224a) that extend vertically in a vertical stack and into a substrate (200, 202, and bottom most 210), the stack comprising conductive lines (250) having silicon dioxide levels (210) vertically there-between; 
the stair portion having stairs comprising individual of the conductive lines; 
dummy structures (224b, 222b) extending vertically through the stairs and into the substrate; 

Chae does not explicitly disclose Al2O3.
Forbes teaches an oxide - Al2O3 - oxide stack (see Forbes, column 3, lines 11-23). Thus Forbes teaches Al2O3.
Chae and Forbes are analogous art because they both are directed to flash memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chae with the features of Forbes because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chae to include Al2O3, as taught by Forbes, in order to use high permittivity dielectric material instead of nitride to provide lower conduction band edge and improve programming speed and lower programming voltage (see Forbes, column 2, lines 40-54).

Allowable Subject Matter
Claims 52-53 are allowed.
Claims 64-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record, Chae, discloses wherein the first and second conductive line structures each comprise a conductive core. The prior art of records, individually or in combination, do not disclose nor teach “a composite material along an upper surface, a lower surface and sidewall surfaces of the conductive core” in combination with other limitations as recited in claim 64.

Response to Arguments
Applicant's arguments filed on 01/10/2022 have been fully considered but they are not entirely persuasive. 
In Applicant’s remarks, pages 14 to 15, Applicant argues that Chae does not teach or suggest dummy structures/operative structures that extend into substrate, as recited in amended claims 42 and 48.
In response, the Office notes that Chae discloses the above features. See discussion on rejections of claim 42 and 48 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811